SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2013 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 9777518, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo x Further to its Current Report on Form 6-K dated June 5, 2013 the Registrant announces the following results of its Extraordinary General Meeting of Shareholders which was held on July 11, 2013 at 11:00 a.m. (Israel time): In respect of Proposal 1 – The required majority of shareholders who participated in the meeting and voted either in person or by proxy, voted in favor of the re-election of Ms. Nurit Benjamini to serve on the Board of Directors of the Company for an additional three-year term as external director, commencing as of July 6, 2013, and of the grant of options to Ms. Benjamini. In respect of Proposal 2 – The required majority of shareholders who participated in the meeting and voted either in person or by proxy, voted in favor of the re-election of Dr. Avraham Molcho to serve on the Board of Directors of the Company for an additional three-year term as external director, commencing as of July 6, 2013, and of the grant of options to Dr. Molcho. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/Philip Serlin Philip Serlin Chief Financial and Operating Officer Dated: July 11, 2013
